DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes  OLED DISPLAY WITH CONDUCTIVE FILM BARRIER
Paragraph [0067] of the present specification states that “it is exposed and developed to remove a part that is not shield by the fine mask”, which is ungrammatical.

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “the barrier covers one or more different film layers”. It is not clear what this means. What is the “one or more different film layers” different from? Is it different from the barrier layer? Does it refer to layers that are different from each other? In the latter case, how can it refer to only one layer, as would be included in the scope of this claim limitation? 
Furthermore, it is stated that the barrier “covers” one or more layers. Based on a review of the specification, it appears that the only “barrier” that is disclosed or enabled is a groove in one or more layers of a stack of layers. Thus interpreting the claims in light of the specification, it is not clear how a groove “covers” layers. This language would appear to apply to a physical structure over other physical structures, but that does not appear to be the case here, and thus the claim language is confusing.
For present purposes the examiner will interpret the claim language to encompass the groove being in or on at least one layer.
The remaining claims are rejected based on their dependencies.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yamazaki, US 2006/0043510. 
Claim 1: Yamazaki discloses
a display area (206); 
a non-display area (201-205); 
a plurality of different film layers (101-187, FIGS. 2A-6B) disposed in the display area and the non-display area; 
a flexible printed circuit board (194) disposed in the non-display area; 
an anisotropic conductive film ([0127]) configured to attach the display panel with the flexible printed circuit board; 
and a barrier (sidewalls surrounding conductive film, FIG. 1B) disposed on a side of the display panel adjacent to the non-display area, 
wherein the barrier covers one or more different film layers, and is configured to prevent the anisotropic conductive film from overflowing from an edge of the non-display area (FIG. 1B).
Claim 2: the barrier comprises a retaining wall structure and a groove. The retaining wall is the sidewall on either side of the conductive film, and the groove is the space between.
Claim 3: a thickness of the retaining wall structure is equal to a depth of the groove.
Claim 4: a shape of the groove comprises rectangular, V-shaped, and inverted trapezoidal; and a shape of the retaining wall structure comprises rectangular, triangular, and trapezoidal (FIG. 1B).
Claim 5: the plurality of different film layers are made of one selected from the group consisting of a planarization layer, an insulating layer, a first gate insulating layer, a second gate insulating layer, a buffer layer, and a polyimide flexible layer. Insulating layer 181, FIGS. 5A-5C, [0099].
Claim 6: Yamazaki discloses a pixel definition layer comprising a first pixel definition layer, a second pixel definition layer, and a third pixel definition layer, wherein the second pixel definition layer is disposed between the first pixel definition layer and the third pixel definition layer, a thickness of the first pixel definition layer is equal to a thickness of the third pixel definition layer, and a thickness of the second pixel definition layer is less than the thickness of the first pixel definition layer or the thickness of the third pixel definition layer:

    PNG
    media_image1.png
    325
    528
    media_image1.png
    Greyscale

Claim 7: a number of barriers is greater than or equal to one (FIGS. 1A-1B).
Claim 8: an upper surface of the barrier is (approximately) flush with a lower surface of the flexible printed circuit board (FIG. 1B).
Claim 9: Yamazaki discloses a first side (top, FIG. 1A), a second side (left), a third side (bottom), and a fourth side (right), wherein the barrier is parallel to the second side and the fourth side of the display panel (FIG. 1A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Chan, US 2016/0205781. Yamazaki discloses at [0045] that there is an external driver circuit that is connected to the flexible printed circuit. This was a very common arrangement in the art, but is not explicitly illustrated by Yamazaki. Chan, FIG. 1A, illustrates a driver chip 130 disposed on a surface of the flexible printed circuit board 140 facing away from the display panel 120. It would have been obvious to have had such an arrangement as common in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897